964 S.W.2d 944 (1998)
The STATE BAR OF TEXAS, Petitioner,
v.
Leonard LEIGHTON, Respondent.
No. 97-1157.
Supreme Court of Texas.
April 14, 1998.
Sheila R. Pattison, San Antonio, for Petitioner.
Raymond E. Taylor, San Antonio, for Respondent.

OPINION
PER CURIAM.
In denying this petition for review, the Court neither approves nor disapproves of the court of appeals' discussion of whether there are property rights accorded or attached to Texas Board of Legal Specialization Certification and whether Respondent was denied due process. See 956 S.W.2d 667, 671-72. The petition for review is denied.
HANKINSON, J., did not participate in the decision.